Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered November 9, 2001. The judgment convicted defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree and reckless endangerment in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of stolen property in the third degree (Penal Law § 165.50) and reckless endangerment in the first degree (§ 120.25). Defendant failed to preserve for our review his contention that County Court erred in imposing consecutive sentences (see CPL 470.05 [2]) and, in any event, that contention lacks merit (see People v Brown, 80 NY2d 361, 363-364 [1992]; see generally People v Montstream, 21 AD3d 1353, 1354 [2005]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Green, JJ.